[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-13988                   MAR 20, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                 D. C. Docket No. 07-00134-CR-ORL-19KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAYMOND LEE KELLY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 20, 2009)

Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Roger L. Weeden, appointed counsel for Raymond Lee Kelly in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED and Kelly’s convictions and sentence are AFFIRMED.




                                          2